            Case MDL No. 2997 Document 118 Filed 04/13/21 Page 1 of 6




                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

_______________________________________

IN RE: BABY FOOD MARKETING, SALES
PRACTICES AND PRODUCTS LIABILITY                                     MDL Docket No. 2997
LITIGATION
_______________________________________

                 INTERESTED PARTY RESPONSE IN OPPOSITION TO
                 PLAINTIFFS’ MOTION FOR TRANSFER OF ACTIONS
                          PURSUANT TO 28 U.S.C. § 1407

       Pursuant to Rule 6.2(e) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Plaintiffs Mattia Doyle, Matthew Hanson, Lacy Martin, Holly Silverthorn, and Jessica

Strobel (together, the “Doyle Plaintiffs”) submit this Interested Party Response in Opposition to

Plaintiffs Lori-Anne Albano, Myjorie Philippe, Rebecca Telaro, and Alyssa Rose’s (“Albano

Plaintiffs”) Motion for Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Centralized Pretrial

Proceedings [ECF No. 1] (the “Motion”). The Motion requests transfer of all the cases listed in the

Motion, as well as all potential tag-along cases, to the United States District Court for the Eastern

District of New York.

       The cases at issue address the advertising, marketing, and sale of popular baby food

products by seven major manufacturers in the United States. The plaintiffs in all cases allege that

Defendants knowingly advertised their baby food as safe and suitable for consumption by babies,

in order to encourage consumers to purchase their products.

       There are sixty-one related and potential tag-along cases (together, the “Actions”) before

the Panel, which involve claims against Beech-Nut Nutrition Company (“Beech-Nut”); Gerber

Products Company (“Gerber”); Hain Celestial Group, Inc. (“Hain”); Nurture, Inc. (“Nurture”);

Plum PBC and its parent company, Campbell Soup Company; North Castle Partners (d/b/a Sprout



                                                 1
             Case MDL No. 2997 Document 118 Filed 04/13/21 Page 2 of 6




Foods, Inc.); and Walmart, Inc. (together, “Defendants”). Among these cases include those

brought by the Doyle Plaintiffs: Doyle v. Beech-Nut Nutrition Co., 1:21-cv-00186-GLS-TWD

(N.D.N.Y.), Hanson v. Hain Celestial Group, Inc., 2:21-cv-01269-FB-AYS (E.D.N.Y.), Martin v.

Gerber Products Co., 2:21-cv-05846-CCC-MF (S.D.N.Y.), and Strobel v. Nurture, Inc., 1:21-cv-

02129-MKV (S.D.N.Y.). The Doyle Plaintiffs agree with the Albano Plaintiffs that formal

coordination under 28 U.S.C. § 1407 is appropriate. However, given the complications and

inefficiencies of conducting an industry-wide multidistrict litigation (“MDL”), the Doyle Plaintiffs

respectfully submit that the Panel should create Defendant-specific MDLs and transfer the cases

to the district in which each Defendant is headquartered. 1

    I.      THE PANEL SHOULD DENY THE MOTION TO CONSOLIDATE AND
            TRANSFER ALL THE ACTIONS TO THE EASTERN DISTRICT OF NEW
            YORK, AND SHOULD INSTEAD TRANSFER THE ACTIONS TO THE
            JURISDICTION IN WHICH EACH DEFENDANT IS HEADQUARTERED

         The Albano Plaintiffs seek to consolidate and transfer sixty-one Actions against seven

different baby food manufacturers to the Eastern District of New York, even though the Actions

involve different defendants and claims. The Doyle Plaintiffs, who have brought separate class

actions against Beech-Nut, Gerber, Hain, and Nurture, oppose the motion to centralize their cases

with the numerous other actions pending against other baby food manufacturers. The Panel may

transfer actions that involve “one or more common questions of fact” where transfer “will be for

the convenience of parties and witnesses” and “will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407. Centralizing the Doyle Plaintiffs’ separate actions against Beech-Nut,

Hain, Gerber, and Nurture in one District will not serve the convenience of the parties and



1
 This position is consistent with the approach suggested by the Thomas Plaintiffs, as well. See
Plaintiffs Thomas, Kavulak, MacLeod, Navarez, Fleissner, Bigaouette, Eggnatz, Hagmaier,
Fallon, McKeon, Crawford, Bryan, Cason, and Hampton’s Response to Motion for Transfer of
Actions Pursuant to 28 U.S.C. § 1407 [ECF No. 99] (“Thomas Plaintiffs’ Response”).
                                                 2
            Case MDL No. 2997 Document 118 Filed 04/13/21 Page 3 of 6




witnesses, nor will it promote the just and efficient conduct of those actions. Instead, the Actions

against each Defendant should be centralized in each Defendant’s home district.

       Although the Doyle Plaintiffs agree that centralizing actions against each Defendant in one

district would serve judicial economy and eliminate the risk of inconsistent judgments, centralizing

all the cases against all of the Defendants would complicate rather than streamline the management

of these cases. In that regard, the Actions against each baby food manufacture will involve unique

questions of fact. Defendants are separate companies with separate testing policies, separate

advertising and marketing campaigns, and separate products. As a result, centralizing all Actions

against all Defendants would not make discovery more efficient. For instance, a deposition of a

Gerber witness will not eliminate the need for a deposition of a Beech-Nut witness. And, because

each Defendant used variable testing and made different representations, the answer to each

Defendant’s liability could be different without risking an inconsistent result in an action against

a different Defendant.

       Instead of serving judicial economy, litigating the claims against all Defendants in one

consolidated action will create significant inefficiencies as the Court and the parties will have to

constantly be concerned with determining which issues overlap and which do not. It will also

multiply the parties and counsel involved in a manner that will not help streamline the cases. For

these reasons, this Panel regularly denies motions to centralize multi-defendant actions. See, e.g.,

In re Paycheck Prot. Program (PPP) Agent Fees Litig., 481 F. Supp. 3d 1335, 1337 (J.P.M.L.

2020) (denying motion to centralize actions brought against multiple lenders where “the actions

involve dozens of different lenders, and there is no common or predominant defendant across all

actions”); In re Secondary Market Refund Litig., 481 F. Supp. 3d 1345, 1346 (J.P.M.L. 2020)

(declining motion to centralize all actions against three competing companies in the secondary



                                                 3
            Case MDL No. 2997 Document 118 Filed 04/13/21 Page 4 of 6




ticket market, finding that “[c]reating an industry-wide MDL for all three defendants would seem

to complicate pretrial proceedings more than it would streamline them”); In re Watson Fentanyl

Patch Prods. Liab. Litig., 883 F. Supp. 2d 1350, 1351 (J.P.M.L. 2012) (denying motion to

centralize all actions involve fentanyl patches irrespective of manufacturer); In re Yellow Brass

Plumbing Component Prods. Liab. Litig., 844 F. Supp. 2d 1377, 1378 (J.P.M.L. 2012) (denying

centralization of thirteen product liability actions involving different plumbing products, stating

that “we are typically hesitant to centralize litigation against multiple, competing defendants which

marketed, manufactured, and sold similar products”).

       The Panel has recognized its “usual reluctance to centralize actions against different

defendants in one MDL,” because “a multi-defendant MDL may prolong pretrial proceedings,

because of, inter alia, the possible need for separate discovery and motion tracks, as well as the

need for additional bellwether trials.” In re CP4 Fuel Pump Mktg., Sales Pract., and Prods. Liab.

Litig., 412 F. Supp. 3d 1365, 1367 (J.P.M.L. 2019) (denying motion to centralize ten single-

defendant cases).

       The fact that Defendants are competitors also militates against consolidation in one case.

As the Panel has previously stated, “[c]entralizing competing defendants in the same MDL may

unnecessarily complicate case management, due to the need to protect trade secret and confidential

information.” In re Invokana (Canagliflozin) Prods. Liab. Litig., 223 F. Supp. 3d 1345, 1348

(J.P.M.L. 2016); see also In re Watson Fentanyl Patch Prods. Liab. Litig., 883 F. Supp. 2d at 1351

(“Centralization of all actions against all manufacturers will add few efficiencies to the resolution

of this litigation” and “could complicate these matters, as defendants may need to erect

complicated confidentiality barriers, since they are business competitors.”).




                                                 4
             Case MDL No. 2997 Document 118 Filed 04/13/21 Page 5 of 6




         Moreover, consolidation and transfer of all the Actions to the Eastern District of New York

will not serve the convenience of the parties and witnesses. Of the seven Defendants, only one is

headquartered in the Eastern District of New York. Instead, the Panel should centralize and transfer

the Actions based on where each Defendant is headquartered. Therefore, cases involving Beech-

Nut should be transferred to the Northern District of New York; cases involving Gerber should be

transferred to the Eastern District of Virginia; cases involving Hain should be transferred to the

Eastern District of New York; and cases involving Nurture should be transferred to the Southern

District of New York. Not only will this serve the convenience of the parties and witnesses, but it

will permit the parties to continue the cooperative efforts that are already underway in many of

these jurisdictions, as detailed by the Thomas Plaintiffs. Thomas Plaintiffs’ Response [ECF No.

99], at 10-13.

         If, however, the Panel should decide that centralizing all of the Actions in a multi-defendant

MDL is preferable, the Doyle Plaintiffs request that the Panel transfer the Actions to the Eastern

District of New York. The federal courthouse in Cadman Plaza is relatively close to the

headquarters of three of the four Defendants named in the majority of the Actions—Hain

(headquartered is in the Eastern District of New York), Nurture (headquartered in the Southern

District of New York), and Beech-Nut (headquartered in the Northern District of New York). In

addition, the Eastern District of New York is more easily accessible to the parties than the other

courts proposed by interested parties, since there are three major airports nearby.

   II.      CONCLUSION

         For the reasons set forth above, the Doyle Plaintiffs respectfully request that the Panel deny

the request of the Albano Plaintiffs to consolidate, centralize, and transfer the Actions to the

Eastern District of New Jersey. Instead, the Doyle Plaintiffs request that the cases be centralized



                                                   5
           Case MDL No. 2997 Document 118 Filed 04/13/21 Page 6 of 6




and transferred to the jurisdiction where each Defendant is headquartered. Should the Panel decide

that a multi-defendant MDL is preferable, the Doyle Plaintiffs request that the Actions be

transferred to the Eastern District of New York.



Dated April 13, 2021                                        Respectfully Submitted,

                                                            /s/    Annick Persinger
                                                            Annick Persinger
                                                            TYCKO & ZAVAREEI LLP
                                                            1970 Broadway, Suite 1070
                                                            Oakland, CA 94612
                                                            Telephone: 510-254-6806
                                                            Facsimile: (202) 973-0950
                                                            Email: apersinger@tzlegal.com

                                                            Counsel for Plaintiffs Mattia Doyle,
                                                            Lacy Martin, Holly Silverthorn,
                                                            Jessica Strobel, and Matthew Hanson




                                                   6
